Title: August 1788
From: Washington, George
To: 




1st. Thermometer at 68 in the Morning—75 at Noon—and 74 at Night—Not much wind, and that at So. Et.—Morng. clouded but tolerably clear afterwards.
Rid to the Plantations at the Ferry, Frenchs, Dogue Run and Muddy hole.
At the Ferry—the same plows as yesterday were at work in the B. Wheat. The other hands, except the Carter, who was drawing rails to the Wheat yard, were Hoeing Corn.
At French’s after getting up the Oats &ca. the People began to clean their Wheat yard.
At Dogue run—The same work was going forward together with the getting in Wheat from field No. 4. Four plows were at Muddy Ho.
At Muddy hole—The Cart, with proper assistance, was drawing in Wheat. The other hands were examining the Shocks of Oats &ca.
A Mr. Obannon—D. Surveyer in the Western Country—came here with some executed Land warrants—dined & proceeded on to Richmond afterwards.


   
   John O’Bannon (d. 1813), a deputy surveyor of the Virginia Military Reserve lands northwest of the Ohio River, had surveyed for GW three tracts near present-day Cincinnati, Ohio, during the previous winter and spring. Totaling 3,051 acres, these tracts were surveyed on two military warrants purchased by GW: one for 3,000 acres issued to John Rootes for service in the

French and Indian War and the other for 100 acres issued to Thomas Cope for service in the War of Independence. O’Bannon apparently deposited GW’s warrants and surveys in the Virginia Land Office in Richmond, and on 1 Dec. 1790 GW received a patent for the three tracts from the state. However, an act of Congress passed 10 Aug. 1790 stipulated that surveys for Virginia military lands northwest of the Ohio must be recorded with the secretary of state and federal patents issued (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 182–84). This was not done for GW’s three tracts during his lifetime, and although GW’s heirs later attempted to make good his titles, they were unable to do so (Virginia Land Grants, Book 23, 420–23, and Virginia Surveys, Book 23, 846–48, Vi Microfilm; RANDALLE. O. Randall. “Washington’s Ohio Lands.” Ohio Archæological and Historical Society Publications 19 (1910): 303–18., 303–18.



   
   O’Bannon, a resident and militia officer of Fauquier County during the American Revolution, moved about 1784 to Kentucky, where he eventually became a prominent citizen of Woodford County (EVANS [2]Nelson W. Evans. “Colonel John O’Bannon.” Ohio Archaelogical and Historical Publications 14 (1905): 319–27., 319–27). George Augustine Washington today paid O’Bannon £4 3s. for the surveys (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 270).



 


Saturday 2d. Thermometer at 68 in the Morning 77 at Noon and 73 at Night. Wind Southerly all day and tolerably clear.
Visited all the Plantations. At the Ferry—Six plows were turning in B. Wheat—three of them from Frenchs. Tried the Patent Plow sent me by Major Snowden, whh. run easy and did good work. Gathered up the thin wheat wch. had been cut down some days ago.
At Frenchs—The hands were still preparing the Wheat yard, and the Cart drawing Rails to enclose it.
At Dogue run—five plows were at work at Muddy hole. The other hands and the Cart were getting in and stacking Wheat from field No. 4.
At Muddy hole—Eight plows were turning in B. Wheat. The other hands were getting in and stacking Wheat from field No. 2 and drying Barley shocks in the same field.
In the Neck—Eight Plows were turning in B. Wheat—One harrow preparing for Turnips between Corn Rows (left for the purpose, 13 in number, and which were sown with the Green Turps.) in No. 6. The rest of the hands, and two Carts, were getting in and stacking both wheat & Bar[le]y.
Mr. John Bassett & Wife and child, and Miss Brown, went away very early this Morning.

   
   
   GW ordered the plow from Thomas Snowden 9 May 1787 when he stopped at Snowden’s place in Maryland on his way to Philadelphia (GW to George Augustine Washington, 27 May 1787, CSmH). He was so pleased with this type of plow that he decided to employ it generally at Mount Vernon. On 3 Oct. 1788 he wrote Snowden requesting another plow exactly like the first one, as perfectly made as possible in both iron and wood, to serve as a model for others to be made in Mount Vernon’s workshop. He also asked for “two

dozen iron shears . . . of the proper sort and size to be manufactured with as little labour as may be into Ploughs” (DLC:GW).



   
   The Bassett’s first child, Virginia Bassett, was born 2 Sept. 1787.



 


Sunday 3d. Thermometer at 70 in the Morng.—81 at Noon and 79 at Night. Wind South; and raining moderately from about five Oclock till nearly 7 when it ceased, and cleared—the Wd. remaining in the same place and continuing warm.
At home all day.
 


Monday 4th. Thermometer at 70 in the Morning—81 at Noon and 79 at Night. Very little Wind and warm—towards the afternoon Sultry.
Went up to alexandria to a meeting of the Potomack Company; the business of which was finished about Sun down—but matters which came more properly before the Directors obliged me to stay in Town all Night.
Dined at Wise’s and lodged at Colo. Fitzgeralds.


   
   GW today delivered the annual report of the company’s directors to the general members. “The unusual height of the Waters this Spring & Summer,” he told them, “have greatly retarded our Operations on the River but should the Weather become more favorable we have reason to believe that a partial though not a perfect Navigation may be effected this fall & winter from Fort Cumberland to the Great Falls—at which place the Canal is nearly completed. Our principal force has been applied to the Shenandoah & Seneca Falls, which considering the number of hands & the unfavorable Season are in as great forwardness as we could expect” (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 83–84).



 


Tuesday 5th. Thermometer at 72 in the Morning—82 at Noon and 79 at Night. Warm with but little wind.
The business before the Board of Directors detaining till near two Oclock (I dined at Colo. Fitzgeralds) and returned home in the Afternn.
Called by the Plantation at Muddy hole. Found the Cart and some hands getting in the grain to the Barn and yard and others chopping down weeds in the Corn at the Mansion house.

   
   
   At Mount Vernon this evening GW found his nephew Lawrence Augustine Washington, who had run away from Samuel Hanson’s home apparently with the aid of his brother George Steptoe Washington. Lawrence complained of ill treatment by Hanson and “offered to shew . . . some bruises he had received.” GW severely reprimanded the boy for running away, threatened to punish him with his own hands, and sent him back to Hanson the next day after obtaining a promise “that there should be no cause of complaint against him for the future” (GW to Samuel Hanson of Samuel, 6 Aug. 1788, GW to George Steptoe Washington, 6 Aug. 1788, and Hanson to GW, 7 Aug. 1788, DLC:GW).



 



Wednesday 6th. Thermometer at 70 in the Morning—76 at Noon—and 74 at Night. Very warm with the Wind Southerly & great appearances of Showers all the forenoon, but no rain fell here.
Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole.
At the first—The Rows between the Corn, which had been planted with Cabbages and had perished, had been plowed and harrowed and were sowing with the Green (Norfolk) Turnip. One Plow was at Work before the Hoes in the Corn ground, & the other two, with the three belonging to Frenchs, had gone to that Place about 10 Oclock to plow in the Buck Wheat, weeds, &ca. in field No. 5 for Wheat—where 4 plows frm. Dogue run—& 3 from Muddy hole had gone for the same purpose yesterday. The Hoes except Cupid were hilling & Weeding Corn.
At Frenchs—all hands—with the Ferry Cart, & the Waggon from the mansn. Ho. were getting in the Wheat & Rye from field No. 6.
At Dogue Run, One plow was preparing the Intervals which was designed for Turnips between the Corn for sowing—Six hands were weeding & hilling Corn—and the others with the Cart were getting in and stacking the Wheat & Rye of No. 4.
At Muddy hole—Six hands were chopping down the Weeds in the Corn at M. Ho. The others were getting in and Stacking the Barley.


   
   Cupid, a dower slave, was one of Ferry plantation’s laborers (see entry for 18 Feb. 1786).



 


Thursday 7th. Thermometer at 74 in the Morning—79 at Noon and 76 at Night. Clear with the Wind at No. West and tolerably pleasant.
Visited all the Plantations. In the Neck—Nine hands were weeding & hilling Corn, one plow going before them to throw a furrow on each side. The rest with the Waggon & two Carts were getting (Spotswood’s) Oats—The Barley and wht. in the Orchard having been brot. in and stacked. Six plows were turning in Buck Wheat.
At all the other Plantations the Work was precisely the same as yesterday.
 


Friday 8th. Thermometer at 66 in the Morning 69 at Noon and 70 at Night—Morning clear & rather cool—with appearances of dry weather—Wind North. About one Oclock however it overcast

and betwn. 3 & 4 began a very slow rain wch. increased in the Night and a good deal fell.
   
   Visited the Plantations at the Ferry, French’s D. Run & Muddy Ho.
At French’s—they would have finished, about two ’Oclock, getting in and stacking all the grain in No. 6; and would proceed to fencg. the yard, & securing the Inclosure—after which if there was time for it they would begin to get in and stack the Barley & Oats in No. 2. Plows in No. 5.
At the Ferry—One Plow, and the Hoe people were weeding and Hilling of Corn.
At Dogue Run—the Cart and necessary attendance for that, and Stacking, were employed about the Rye (Six besides the Overseer). The rest Seven, with two plows were in the Corn.
At Muddy hole. Having finished getting in, and stacking the Barley all hands about 1 Oclock came to the Corn grd. at the Mansn. Ho. but the Cart was ordered tomorrow to assist in getting in the Rye at D. Run.
Brought the Jenny with the Jack Colt from Muddy hole, and turned them, with the other Maltese Jenny—the two yearling Mule Colts and the 4 Sorrel Colts, into the Clover Paddock. The other Mares and Colts which were in No. 1 at Muddy hole were carried to No. 1 at Dogue Run for the benefit of the pasture.
Mr. Geo. Digges & a Dr. Kelty came to Dinr. & retd.


   
   William Kilty (1757–1821) of Prince George’s County, Md., was born in London, attended school in France as a youth, and before the War of Independence moved with his parents to Annapolis, where he studied medicine under a local physician. He became a surgeon’s mate in the Maryland Continental

line in 1778 and two years later was promoted to surgeon. Captured at the Battle of Camden 16 Aug. 1780, he was later paroled and then returned to Annapolis, where he began studying law. He served as chief judge of the District of Columbia 1801–6 and as chancellor of the state of Maryland 1806–21 (KOOPMANH. L. Koopman. “Kilty’s Manuscript Travesty of the Iliad.” Maryland Historical Magazine 13 (1918): 103–9., 103–4).



 


Saturday 9th. Thermometer at 62 in the Morning—72 at Noon and 70 at Night. Raining about day break—very heavy afterwards with the Wind at No. East till towards noon, when it cleared.
Visited all the Plantations. At the Ferry. One Plow and the Hoes were in the Corn.
At French’s—The Plows would have finished turning in the Buck Wheat & Weeds in the East part of No. 5. The other hands were repairing the fences around fields 1 and 6.
At Dogue run—the rain which fell in the Night prevented the removal of grain till Noon, when the Cart &ca. continued getting in Rye. The other hands, were in the Corn as yesterday.
At Muddy hole all hands were threshing Rye.
In the Neck—The Carts were stopped by the wet. The Plows 8 of them were turning in B. Wht. and the other People were weeding Pease which were most abominably foul.
Mrs. Jenifer who came here yesterday to dinner returned home this afternoon.
Colo. Humphreys went to Abingdon and George Town.
 


Sunday 10th. Thermometer at 60 in the Morning—67 at Noon and 67 at Night. The Wind was a little to the Eastward of No.—and as much to the Westward of it at Noon. The Morning lowered, but the weather brightned afterwards and looked more settled.
 


Monday 11th. Thermometer at 60 in the morning—76 at Noon and 66 at Night. Clear all day with the wind at North.
Visited all the Plantatns. At the Ferry—3 plows were at wk. in the Corn, and all the Hoes (except Cupid, who was stacking Barley at French’s) were weeding and Hilling of Corn.
At French’s—The Waggon and two Carts began to draw in Barley for Stacking—the hands engaged in loading, unloading, and Stacking it. 3 plows were at work in the Corn—turning two furrows to that, and to the Potatoes. Ordered the Flax that was set together (but not properly shocked) to be opened, thoroughly dried and put into a Stack.

At Dogue run—five plows were at Work, throwing (as at Frenchs) two furrows to the Corn and two to the Potatoes. The other hands (except those about the Stock) were hilling Corn—which by this time was so grassy as in a manner to be lost, and the wk. not practicable to do, as it shd. be with either plows or Hoes. Overlooked the Stock at this place. Drew two Steers, & 3 old Cows out of the Cattle to be sent to a fresh Pasture at Frenchs for feeding. Withdrew the Lambs 49 in number from the other sheep for the purpose of weening them and placed them in the upper meadow. Also sorted the Sheep and set apart 3 old ewes and 25 old weathers for my own killing and for Market—The rest—viz.  ewes and  weathers for breeding & for Store sheep. Ordered the Horse Chevalier and a poor Mare to be turned into No. 1 to get fat for selling.
At Muddy hole. The hand were all at the Mn. Ho. Corn ground. Seperated 3 lambs & 5 Weathers from the rest of the Sheep, leaving  yearling sheep for breeding. Drew a work Steer from the Cattle, to be sent to the feeding Pasture at Frenchs—also two young Mares to be broke in the Room of Jocky & Diamond (two old wk. Horses) which are to be sent to the Pasture at Frenchs to be fatted. Directed the Mare called Simpsons to the Ferry, to be broke in lieu of the bay Mare wch. came last year from the Neck and wch. is allotted for a breeder (not to work)—& a brown Mare to the Past[ur]e a[t] F[renc]hs.
In the Neck—Eight Plows were turning in Buck Wheat—one going over the Corn turning two furrows to it. The other hands, except those attending the Carts & stacking were brushing over the Pease which in a very rough and imperfect manner would be accomplished to day. Overlooked the Stock here, and seperated 13 (besides 2 Work Steers which will follow as soon as they can be spared) to go to the feeding Pasture at French’s viz.—5 Steers & 9 cows. Seperated the Lambs 45 in number from the Ewes, & put them in Field No. 2. Drew 12 old weathers and 38 old ewes for killing and Marked and put them in Field No. 7. The residue—viz. 29 weathers & 79 ewes were turned in the Common Pasture. Ordered a Mare called Davy’s and her Colt to Frenchs to recruit.
In the Evening Colo. Humphreys returned—accompanied by Mr. Geo. Calvert.
 


Tuesday 12th. Thermometer at 59 in the Morning— at Noon and 68 at Night. Wind Northerly all day but not much of it.
The whole family, accompanied by Colo. Humphreys and Mr.

Calvert crossed the River—dined with Mr. Geo. Digges—& returned in the Evening.
 


Wednesday 13th. Thermometer at 64 in the Morning—70 at Noon and 70 at Night. Wind still Northerly and Morning clear. In the afternoon it shifted to the Southward and became warmer.
Visited the Ferry, French’s, Dogue run & Muddy hole Plantations.
At the first—Three Plows and all the hands were at Work in the Corn ground except Cupid—who was stacking at Frenchs. Examined the Stock at this place; and sent an old Steer and Cow to the fatting Pasture at Frenchs. Of the Sheep there was but one old weather which was brought to the Ho[use]; and there being but one of what might be called old ewes that was in danger of not standing the Winter, it was left to take its chance with the rest—wch. are as follow—


1
old ewe


14
Young & middle aged—Do.


22
Young Weathers—&


23
Lambs—Ewes & Weathers


In all 60 Sheep. Cattle, besides the two which were sent to Frenchs are as follow


2
Bulls


6
Work Oxen


26
grown Cattle


9
Yearlings


8
Calves


4
Ditto from Mn. House


 2
Cows at Ditto.


In all 57. The Horses were agreeable to the former acct. & reports—viz.—8 Workers—besides the one lately sent there from Muddy hole for that purpose & the two Mules—A bay Mare (young) with a small sorrel horse Colt.
At Frenchs—The Waggon and two Carts and all hands, except three people with the Plows, in the Corn field, were getting in and Stacking the Oats. Examined the stock here and put two old Cows, and five old weathers into the fatting field for killing or Market. Remainder of the Sheep were 32 Ewes and 16 Lambs. The horses were found agreeable to the list taken the first of Jany. 1787 and the reports since—as also the Cattle.
At Dogue Run—all the Ploughs and Hoes were in the Corn.
At Muddy hole—The Plows were crossing the Pease. All the

other hands were chopping down Wds. in the Corn at the Mansn. House.
 


Thursday 14th. Thermometer at 62 in the Morning—73 at Noon and 79 at Night. Wind Southerly all day with appearances of rain after noon.
Went into the Neck, and to Muddy hole.
At the first—8 Plows were turning in Buck Wheat & one in the Corn. Two Carts and Ten hands were getting in and stacking Oats. All the rest were Weeding and hilling of Corn.
At Muddy hole—The three plows were employed as yesterday and all the other hands were threshing wheat for Seed.
 


Friday 15th. Thermometer at 67 in the morning—72 at Noon and 70 at Night. Wind though very little of it, at East in the morning about Sun rise, with a small sprinkling of Rain; Abt. Noon a pretty serious shower fell with frequent sprinklings afterwards.
Visited the Plantations at the Ferry, Frenchs and Dogue run.
At the first—the Plows and Hoes were employed as they were yesterday and the day before, that is the Plows were breaking up the grd. between the Corn and Potatoes—and the Hoes were weeding and drawing dirt to the latter—havg. hilld the Corn.
At Frenchs the wet morning prevented working among the grain. All hands therefore went to weeding a yard for the purpose of treading out the Barley & Oats in field No. 2.
At Dogue run the 5 plows would have finished throwing a furrow to the Corn & Potatoes by Noon and would begin on the West side of the field to plow up the balks between these two furrows. At Night the Hoes compleated the hilling of the Corn.
At Muddy hole—The Hoe people were all in the Corn at the Mansion House. The plows finished crossing the Pease, and breaking up the ground which had been in flax in No. 3.
 


Saturday 16th. Thermometer at 67 in the Morning 69 at Noon And 67 at Night. Wind at East, & No. Et. all day—Showery in the Night & this morning but moderate & without wind—also towards Sundown.
Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.
At the Ferry—the same work, precisely, was going on as yesterday.
At Frenchs—No Carting or Stacking of grain. 3 plows were in

the Corn—the other hands weeding a yard to tread out the English Oats No. of the Branch.
At Dogue run—3 Plows were at work—one was stopped on acct. of sickness—and another to Harrow. The other hands were weeding and drawing dirt to the Potatoes.
At Muddy hole All hands were threshing Wheat.
 


Sunday 17th. Thermometer at 66 in the Morning—72 at Noon and 70 at Night. Wind at No. Et. with clouds and appearances of Rain but none fell—except what fell in the Night.
 


Monday 18th. Thermometer at 66 in the Morning—69 at Noon and 68 at Night. Wd. still at No. Et. and raining more or less, moderately, all day.
Remained at home.
 


Tuesday 19th. Thermometer at 70 in the Morning—75 at Noon and 73 at Night. Wind at No. Et. in the forenoon with mists and light showers—In the afternn. it was at So. a little West and clear—though the Sun set in a bank.
Rid to the Plantations at the Ferry, French’s, Dogue run, and Muddy hole.
At the first—three plows were in the Corn and all the other hands were drawing dirt to the Potatoes.
At Frenchs—The Ploughs were stopped, till I set them to work abt. 11 Oclock. All hands till that time and the rest afterwards were hoeing the Corn.
At Dogue run, Four plows (one plowman being still sick) and all the rest of the hands, except one Woman sick, were among the Corn—The latter Weeding, and drawing dirt to the Potatoes. Ordered all except the Plow people & Carter, the latter with his Cart to Muddy hole, to go to Frenchs tomorrow to Hoe Corn.
At Muddy hole—three ploughs were crossing the East cut by the gate of Field No. 3 for Wheat. This ground did not work well. The Buck Wheat had not been buried long enough to have got sufficiently rotted; consequently the Ploughs choaked. The Waggon from the House, and the Cart were taking out dung to spread on the poor knowls in the field. Some hands were spreading it—and the others weeding, & drawing dirt to the Irish Potatoes and Jerusalem Artichokes adjoining.
 


Wednesday 20th. Thermometer at 66 in the Morning—76 at Noon and 76 at Night. Clear and warm all day, with little or no Wind.

Went up to Alexandria with Mrs. Washington. Dined at Mr. Fendalls and returned in the evening.
 


Thursday 21st. Thermometer at 69 in the Morning—79 at Noon and 79 at Night—Very little wind from the Southward—clear and warm all day.
Visited all the Plantations. At the Ferry—began with 3 plows & a harrow, to sow and cover Wheat in field No. 7—The ploughs crossing the lately plowed in Buck Wheat and the harrow covering the grain at twice—that is—going as the plows do the first time—next, crossing it. Every other land was also sowed with Buck Wheat—for the experiment of its falling with the frost, and by laying on the Wht. during the winter keeping it warm and from being hove out of the grd. The Hoe people were weeding and drawing dirt to the Potatoes.
At French’s—The ploughs finished throwing on each side of the Corn a furrow—and begun on the West side of the field to break up the balks between. The other hands were employed—some in getting in and stacking the grain and the rest with those from Dogue-run and Muddy hole in hilling and weeding of Corn.
At Dogue run—three plows and a harrow were breaking up, and levelling the balks between the Corn & Potatoes. The Overseer and five hands were getting in & stacking the Rye that grew in field No. 4. The rest of the hands that were well—were at work at Frenchs.
At Muddy hole. Two plows & a harrow were putting in Wheat in the East cut of field No. 3. The Overseer & five hands were getting in and stacking the Wheat that grew (voluntarily) in No. 1. The rest of the hands—except Nancy, who was sick were at Work at French’s.
In the Neck—Six plows were turning in B. Wheat. Two and a harrow were breaking up and levelling the balks between the Corn & Potatoes. Two Carts with the necessary attendance were getting in and stacking the Remainder of Spotswoods Oats, which would be finished this day (9 Stacks) and proceed to bringing in Wheat from No. 7. The rest of the hands (one pressing Cyder) were weeding Pease.


   
   The slave Nancy, now about 17 years old, was the wife of Abram, one of the slaves that GW had hired from Penelope French. Her oldest child Oliver was born about 1788 (list of Negroes belonging to GW, c.June 1799, NjP: Armstrong Collection).



 


Friday 22d. Thermometer at 78 in the Morning 82 at Noon and 80 at Night. Quite clear, calm and warm all day.

Rid to the Ferry, Frenchs, Dogue run, & Muddy hole plantations.
At the first, and two last the Work was precisely the same as yesterday.
At Frenchs—the getting in, stacking and securing the last of the grain would be compleated abt. Noon. About which time or a little after the Hoes would nearly have got over the Corn and would begin to weed & draw dirt to the Potatoes.
Mr. Richard B. Lee and his brother Theodk. Lee came here to dinner and stayed all Night.
 


Saturday 23d. Thermometer at 74 in the Morning—83 at Noon and 82 at Night. The Morning was very clear, calm, and Warm; but a pretty fresh Southwester blew afterwards and towards Evening the Weather looked hazy & lowering.
Visited all the Plantations. In the Neck—Eight Plows and a harrow were at work in the Corn. The Waggon and two Carts were drawg. in Wheat from field No. 7 and the rest of the hands were about finishing weeding the Pease & pulling the large weeds from among the Pompions—after which would gather up the apples under the Trees.
At Muddy hole, the Plows and harrow were plowing for and putting in Wheat. The other hands were getting in & Stacking Oats and working at French’s as yesterday.
At Dogue run—The Plows and harrow were in the Corn. The other hands were at Frenchs except such as were employed in getting in and stacking the Barley.
At Frenchs—The Plows as yesterday were breaking up the balks. All the rest were weeding and drawing dirt to the Potatoes.
At the Ferry—The Plows and harrow were crossing for, & putting in Wheat. One land of which, designated by a stake drove into it, was trench plowed; or dble. plowed in the same furrow to break the ground 8 or 10 Inches deep to try the effect. This ought to have been done in the fall.
A Mr. George Thompson, from the Academy in Alexandria, with a letter to me from his father Doctr. Thompson respecting his Son in law Doctr. Spence; and Geo. Step. Washington came here to dinner & stayed all Night.


   
   Dr. William Spence was the stepson of Dr. Thomas Thomson of Westmoreland County. As a boy Spence was sent to Great Britain for his education, which was culminated in 1780 by his taking a medical degree at Glasgow University. In Sept. 1781 he sailed for New York with a wife and child aboard the Buckskin Hero, but the vessel disappeared without a trace after having

last been seen by another vessel two or three days’ sail out of New York harbor. It was assumed that the Buckskin Hero had sunk with all aboard until a report in the spring of 1788 from a man claiming to be a former Algerian prisoner gave some hope that the vessel had been captured by Algerian pirates and the crew and passengers carried into slavery. That report prompted Dr. Thomson’s letter, dated 12 Aug. 1788, to GW (DLC:GW). Although Thomson did not know GW personally, he was confident that GW would assist the family by asking French officials to make inquiries about the fate of Dr. and Mrs. Spence and their child. Strongly doubting the truth of the report, GW wrote for further information to Thomas Barclay of Philadelphia, who had been involved with American affairs in North Africa. Barclay confirmed GW’s suspicions. The Buckskin Hero was not among the vessels captured by the Algerians, a fact that was further substantiated later by Thomas Jefferson through James Madison (GW to Thomson, 24 Aug. and 18 Sept. 1788, GW to Barclay, 31 Aug. and 18 Sept. 1788, DLC:GW; Madison to Jefferson, 8 Oct. 1788, Jefferson to Madison, 12 Jan. 1789, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:3–4, 436–38).



   
   George Thomson, a son of Dr. Thomson by his first wife, was apparently a schoolmate of George Steptoe Washington at the Alexandria Academy.



 


Sunday 24th. Thermometer at 75 in the morning—84 at Noon and 82 at Night. Morning clear with but little Wind and that at No. Wt.—very warm.
Mr. & Mrs. Roger West & Miss Craik and Mr. Chas. Lee & his Sister and Miss Ballendine came here to dinner, all of whom stayed all night except Mr. & Mrs. West.
 


Monday 25th. Thermometer at 74 in the Morning—84 at Noon and 84 at Night. Wind at So. Wt. all day and clear.
Rid to the Ferry, Frenchs, D. Run and Muddy hole Plantations. At The Ferry—Three plows and the dble. Harrows were putting in Wheat and two Carts & the other hands getting in and stacking of Oats.
At French’s—All hands, including those from D. Run & Muddy hole were weeding & earthing the Potatoes. 3 Plows were at work, but not able to keep before the Hoes.
At Dogue Run—Four Plows and a harrow were in the Corn. The Cart and some hands were getting in & Stacking Barley. The Rest were at Frenchs.
At Muddy hole. Two Plows and a harrow were preparing for and putting in Wheat—Six hands getting in Oats and stacking them and the rest were at Frenchs.
At the Mansion House, began with 8 Scythes to cut the Lawn on the West front of the House which they only accomplished by Night.
Mr. Lee & the young Ladies—and my Nephews, Geo. & Lawe. Washington returned to alexandria after Breakfast.
 



Tuesday 26th. Thermometer at 79 in the Morning—82 at Noon and 76 at Night. But little wind in the Morning & that at So. Wt. Afterwards—about Noon, a black cloud arose to the Northward which seemed highly charged with Wind or rain, a small part of the latter, only, came to our share.
Rid to all the Plantations. In the Neck—8 Plows and a harrow were in the Corn and all the hands except those who were with the Carts & Waggon getting in Wheat and stacking of it were weeding & Earthing Potatoes which work they began yesterday.
At Muddy hole—the same work going on as yesterday.
At Dogue run—The Plows havg. finished the Balks in the Corn field went after Dinner yesterday to French’s and were there to day, where the same hands from Muddy hole and this place were at Work.
At Frenchs, the same work with the addition of 4 Plows from D. Run were going on.
At the Ferry—The Oats were got in just before the Rain And the Wheat on Stoney hill was next set about. The Ploughs, harrows, and other hands were employed as usual.
At the Mansion House—the Lawn East of the House was nearly cut down to day.
 


Wednesday 27th. Thermometer at 70 in the Morning—80 at Noon and 80 at Night. Clear Morning with the Wind at No. West—but calm, and warm afterwards.
Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.
At the first the same work precisely, as yesterday.
At Frenchs the same till the Plows finished breaking up the balks in the Corn—when trying, & finding the Buck Wheat which had been plowed in at this place not sufficiently rotted to cross they went to the Ferry to prepare for and put in Wheat at that Plantation.
At Dogue run—the same work going forward as yesterday.
And at Muddy hole the same. Mrs. Stuart, Miss Nancy Stuart, a Brother of the Doctors and their children came to Dinner, as did Commodore Brooke. In the evening Doctr. Stuart came.


   
   The brother of David Stuart who came today was Richard Stuart (1770–1835) of King George County (see entry for 29 Aug. 1788).



 


Thursday 28th. Thermometer at 70 in the Morning—80 at Noon and 78 at Night. Morning clear and calm.

Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole—accompanied by Doctr. Stuart.
At the first—Ten plows and a Harrow were at Work—preparing for and putting in Wheat. The other hands with the Waggon and two Carts were getting in and stacking the grain from the fields.
At French’s—The Plows having finished the Corn went as has been observed to the Ferry yesterday And the Hoes having wed the Potatoes & earthed them all went this morning to D. Run.
At Dogue-Run, The Hoes from French’s & Muddy hole—Six from each—having joined those of the Place were at Work in weeding & earthing the Potatoes. The Plows were at the Ferry and a Cart and Six hands were getting in & Stacking the Oats.
At Muddy hole—Two Plows & a harrow were preparing for Wheat & the Cart & Six hands were getting in, and Stacking what was in the fields. The other hands were at Dogue run.
 


Friday 29th. Thermometer at 80 in the Morning—83 at Noon; and 81 at Night. Wind at So. W. clear & very warm.
Visited all the Plantations. In the Neck—The Waggon & 1 Cart were getting in Wheat—the other was at Mill. The other hands except those at Plow and employed in getting in and Stacking the Wheat—were threshing out Oats, & pressing Cyder.
At Muddy hole—The Plows wch. had just finished preparing for, & putting in Wheat at the Ferry (with the Ferry Plows) set into work after dinner. All the other hands were employed as yesterday.
At Dogue run—The same hands were at the same work as yesterday.
At Frenchs—The Hoe & Plow people were, as before mentioned, at the other places.
At the Ferry—The Plows went after dinner to Muddy hole—the rest were employed in getting with the carts & Waggon the Grain.
Doctr. Stuart & his Brother Richard left this before Breakfast for their Fathers.


   
   David and Richard Stuart’s father, Rev. William Stuart (1723–1798), rector of St. Paul’s Parish, King George County, lived at Cedar Grove in the Chotank area. The estate had been a wedding gift to William and his wife, Sarah Foote Stuart, from her father. Richard Stuart later inherited Cedar Grove and lived there until his death (EUBANKH. Ragland Eubank. Touring Historyland: The Authentic Guide Book of Historic Northern Neck of Virginia, the Land of George Washington and Robert E. Lee. Colonial Beach, Va., 1934., 17–18; ST. PAUL’SGeorge Harrison Sanford King. The Register of Saint Paul’s Parish, 1715–1798, Stafford County, Virginia, 1715-1776, King George County, Virginia, 1777-1798. Fredericksburg, Va., 1960., xxii-xxiii, 134–36).



 


Saturday 30th. Thermometer at 79 in the Morning 84 at Noon and 79 at Night. Calm, & clear till towards 3 Oclock when there was a pretty hasty shower for a few minutes.

Rid to the Plantations at Muddy hole—Dogue run—Frenchs and the Ferry.
The work at all, was precisely the same as yesterday.
Finished to day, getting in and stacking all the grain at the Ferry.
Cleaned up a stack of Oats wch. had been threshed out in the Neck which yielded 81 Bushls. The stack was small, but of the shortest Oats. The Wheat from the English seed was also threshed & cleaned—of the red there was but 3 pecks. Of the other (White or Harrison Wheat) 13¼—vast loss in both—the goodness of the sort, of both, much questioned.
The quantity of ground sowed at the Ferry in Wheat may be abt. 30 acres—on which  Bushels was bestowed—viz. 18 bushls. from Muddy hole 18 bushls. from Captn. Speak and 3 bushls. of the White or Harrison Wheat from England. NB. This last was sown on the North part of the field next the Woods and Stoney field.

	
   
   Francis Speake of Charles County, Md., was a privateer captain during the War of Independence and afterwards served as tobacco inspector at Chicamuxen warehouse for many years. GW had reprimanded Speake earlier this year for ferrying passengers across the Potomac River without authorization, thus depriving GW’s public ferry of revenue it otherwise would have received. “I find the Ferry,” GW declared, “inconvenient, and unprofitable enough without this, to wish the discontinuance of it” (GW to Speake, 30 Mar. 1788, DLC:GW).



 


Sunday 31st. Thermometer at 76 in the Morning—76 at Noon and 72 at Night. A Little Rain, with some thunder & lightning fell in the Night. Morning & most part of the day cloudy with appearances of Rain but none fell—the Wind at No. Et., & sometimes Easterly all day.
Mr. Murray and his wife, Colo. Fitzgerald; a Mr. Hancock and Son, the former a Merchant of London, a Mr. Aitkinson (all three introduced by Colo. Fitzgerald), and Captn. Gregory came here to dinner and returned to Alexandria afterwards. Mr. Tracy who came here last night remained.
